Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 1, 2021

                                         No. 04-20-00586-CV

                            Ryan JONES and Lake Flato Architects, Inc.,
                                          Appellants

                                                    v.

                                          Selina MALONEY,
                                                Appellee

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-17778
                            Honorable Richard Price, Judge Presiding


                                            ORDER
         Appellee’s brief was due by February 16, 2021, and has not been filed. On February 24, 2021,
appellee filed an Agreed Advisory to Court Regarding Settlement stating the parties are in the process of
settling and will be requesting this court to dismiss the appeal. The parties further request this court to
suspend any pending deadlines while they finalize their settlement.

         After consideration, we DENY appellee’s request to suspend the deadlines. However, in order to
facilitate the settlement and disposition of this appeal, we GRANT appellee an extension of time to file
her brief. We ORDER the parties to file by March 15, 2021, a motion that disposes of this appeal in
accordance with Texas Rule of Appellate Procedure 42.1. If such motion is not filed, appellee’s brief will
be due by March 29, 2021.


                                                         _________________________________
                                                         Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2021.



                                                         ___________________________________
                                                         MICHAEL A. CRUZ, Clerk of Court